TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-09-00471-CR


In re James Edward Nealy






FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT

NO. 48,441, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



O R D E R
PER CURIAM
James Edward Nealy, who is acting pro se, has filed a motion for extension of time
to file his brief in this appeal from an order denying Nealy's pro se motion for forensic DNA testing. 
Nealy complains that he has not received the required record.
There is no reporter's record in this cause.  The clerk's record consists primarily of
Nealy's motion for testing and supporting affidavit, the State's reply, and the trial court's order. 
Copies of the latter two documents were delivered to Nealy.  In this appeal, Nealy is not entitled to
the record from his original trial.

The motion for extension of time is granted.  Nealy is ordered to tender a brief in this
cause no later than January 22, 2010.
It is ordered December 29, 2009

Before Justices Patterson, Puryear and Pemberton
Do Not Publish